[pierisregistrationrights001.jpg]
EXECUTION VERSION REGISTRATION RIGHTS AGREEMENT This Registration Rights
Agreement (this “Agreement”) is made and entered into as of November 2, 2019, by
and among Pieris Pharmaceuticals, Inc., a Nevada corporation (the “Company”),
and the several signatories hereto. This Agreement is made pursuant to the
Securities Purchase Agreement (the “Purchase Agreement”), dated as of the date
hereof between the Company and each purchaser signatory thereto (each a
“Purchaser” and collectively, the “Purchasers”). NOW, THEREFORE, IN
CONSIDERATION of the mutual covenants contained in this Agreement, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and each of the Holders agree as follows: 1.
Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings: “Advice” has the meaning set forth in Section 6(d).
“Affiliate” has the meaning set forth in the Purchase Agreement. “Agreement” has
the meaning set forth in the Preamble. “Business Day” has the meaning set forth
in the Purchase Agreement. “Closing Date” has the meaning set forth in the
Purchase Agreement. “Commission” has the meaning set forth in the Purchase
Agreement. “Common Stock” has the meaning set forth in the Purchase Agreement.
“Company” has the meaning set forth in the Preamble. “Effective Date” means the
date that the Registration Statement filed pursuant to Section 2(a) is first
declared effective by the Commission. “Effectiveness Deadline” means, with
respect to the Initial Registration Statement or the New Registration Statement,
the 90th calendar day following the Closing Date (or, in the event the
Commission reviews and has written comments to the Initial Registration
Statement or the New Registration Statement, the 120th calendar day following
the Closing Date); provided, however, that if the Company is notified by the
Commission that the Initial Registration Statement or the New Registration
Statement will not be reviewed or is no longer subject to further review and
comments, the Effectiveness Deadline as to such Registration Statement shall be
the 5th Trading Day following the date on which the Company is so notified if
such date precedes the dates otherwise required above; provided, further, that
if the Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.
“Effectiveness Period” has the meaning set forth in Section 2(b).



--------------------------------------------------------------------------------



 
[pierisregistrationrights002.jpg]
“Event” has the meaning set forth in Section 2(c). “Event Date” has the meaning
set forth in Section 2(c). “Exchange Act” has the meaning set forth in the
Purchase Agreement. “Filing Deadline” means, with respect to the Initial
Registration Statement required to be filed pursuant to Section 2(a), the 30th
calendar day following the Closing Date; provided, however, that if the Filing
Deadline falls on a Saturday, Sunday or other day that the Commission is closed
for business, the Filing Deadline shall be extended to the next business day on
which the Commission is open for business. “Holder” or “Holders” means the
holder or holders, as the case may be, from time to time of Registrable
Securities. “Indemnified Party” has the meaning set forth in Section 5(c).
“Indemnifying Party” has the meaning set forth in Section 5(c). “Initial
Registration Statement” means the initial Registration Statement filed pursuant
to Section 2(a) of this Agreement. “Liquidated Damages” has the meaning set
forth in Section 2(c). “Losses” has the meaning set forth in Section 5(a). “New
Registration Statement” has the meaning set forth in Section 2(a). “Person” has
the meaning set forth in the Purchase Agreement. “Principal Market” means the
Trading Market on which the Common Stock is primarily listed on and quoted for
trading, which, as of the Closing Date, shall be the Nasdaq Capital Market.
“Preferred Stock” means the Series C Convertible Preferred Stock of the Company,
par value $0.001 per share. “Proceeding” has the meaning set forth in the
Purchase Agreement. “Prospectus” means the prospectus included in a Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus. “Purchase Agreement” has the meaning set forth in the Recitals.
“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.
“Registrable Securities” means all of (i) the Shares, (ii) the Warrant Shares
and (iii) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar 2



--------------------------------------------------------------------------------



 
[pierisregistrationrights003.jpg]
event with respect to the foregoing, provided, that the Holder has completed and
delivered to the Company a Selling Stockholder Questionnaire; and provided,
further, that with respect to a particular Holder, such Holder’s Shares and/or
Warrant Shares shall cease to be Registrable Securities upon the earliest to
occur of the following: (A) a sale pursuant to a Registration Statement or Rule
144 under the Securities Act (in which case, only such security sold by the
Holder shall cease to be a Registrable Security); (B) becoming eligible for
resale by the Holder under Rule 144 without the requirement for the Company to
be in compliance with the current public information requirement thereunder and
without volume or manner-of-sale restrictions, pursuant to a written opinion
letter to such effect, addressed, delivered and acceptable to the Transfer
Agent; or (C) the date that is two years following the Closing Date.
“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), including (in each case)
the amendments and supplements to such Registration Statements, including pre-
and post-effective amendments thereto, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
Registration Statements. “Remainder Registration Statements” has the meaning set
forth in Section 2(a). “Rule 144” means Rule 144 promulgated by the Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule. “Rule 415” means Rule 415
promulgated by the Commission pursuant to the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the Commission having substantially the same effect as such Rule.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule. “SEC Guidance” means (i) any publicly-available
written or oral guidance, comments, requirements or requests of the Commission
staff, provided, that any such oral guidance, comments, requirements or requests
are reduced to writing by the Commission and (ii) the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder. “Selling Stockholder Questionnaire” means a
questionnaire in the form attached as Annex B hereto, or such other form of
questionnaire as may reasonably be adopted by the Company from time to time.
“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement, including shares of Common Stock issuable
upon conversion of the Preferred Stock. “Trading Day” means (i) a day on which
the Common Stock is listed or quoted and traded on its Principal Market (other
than the OTCMarkets), or (ii) if the Common Stock is not listed on a Trading
Market (other than the OTCMarkets), a day on which the Common Stock is traded in
the over- 3



--------------------------------------------------------------------------------



 
[pierisregistrationrights004.jpg]
the-counter market, as reported by the OTCMarkets, or (iii) if the Common Stock
is not quoted on any Trading Market, a day on which the Common Stock is quoted
in the over-the-counter market as reported in the “pink sheets” by Pink Sheets
LLC (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day. “Trading Market” means whichever of the New York
Stock Exchange, the NYSE Mkt, the Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market or the OTC Bulletin Board on which the Common
Stock is listed or quoted for trading on the date in question. “Warrants” means
the Warrants issued pursuant to the Purchase Agreement. “Warrant Shares” has the
meaning set forth in the Purchase Agreement. 2. Registration. (a) On or prior to
the Filing Deadline, the Company shall prepare and file with the Commission a
Registration Statement covering the resale of all of the Registrable Securities
not already covered by an existing and effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415 or, if Rule 415
is not available for offers and sales of the Registrable Securities, by such
other means of distribution of Registrable Securities as the Holders may
reasonably specify (the “Initial Registration Statement”). The Initial
Registration Statement shall be on Form S-3 (except that if the Company is then
ineligible to register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on such other form available to register
for resale the Registrable Securities as a secondary offering) subject to the
provisions of Section 2(e) and shall contain (except if otherwise required
pursuant to written comments received from the Commission upon a review of such
Registration Statement) a “Plan of Distribution” section substantially in the
form attached hereto as Annex A (which may be modified to respond to comments,
if any, provided by the Commission). (i) Notwithstanding the registration
obligations set forth in this Section 2, in the event the Commission informs the
Company that all of the Registrable Securities cannot, as a result of the
application of Rule 415, be registered for resale as a secondary offering on a
single registration statement or that any Holder must be named as an underwriter
in the Registration Statement, the Company agrees to promptly (x) inform each of
the Holders thereof and use its commercially reasonable efforts to file
amendments to the Initial Registration Statement as required by the Commission
and/or (y) withdraw the Initial Registration Statement and file a new
registration statement (a “New Registration Statement”), in either case covering
the maximum number of Registrable Securities permitted to be registered by the
Commission, on Form S-1 or such other form available to register for resale the
Registrable Securities as a secondary offering; provided, however, that prior to
filing such amendment or New Registration Statement, the Company shall be
obligated to use its commercially reasonable efforts to advocate with the
Commission for the registration of all of the Registrable Securities in
accordance with SEC Guidance, including without limitation, Compliance and
Disclosure Interpretation 612.09, in each case without naming any Holder as an
underwriter in the Registration Statement. The Lead Investor shall have the
right to comment or have their counsel comment on any written submission made to
the staff of Commission (the “Staff”) with respect to any disclosure
specifically relating to the Lead Investor. No such written submission shall be
made to the Staff containing disclosure specifically relating to the Lead
Investor to which the Lead Investor’s counsel reasonably objects. (ii)
Notwithstanding any other provision of this Agreement and subject to the payment
of liquidated damages in Section 2(c), if any SEC Guidance sets forth a
limitation of the number of Registrable Securities permitted to be registered on
a particular Registration Statement as a secondary 4



--------------------------------------------------------------------------------



 
[pierisregistrationrights005.jpg]
offering without naming any Holder as an underwriter (and notwithstanding that
the Company used commercially reasonable efforts to advocate with the Commission
for the registration of all or a greater number of Registrable Securities),
unless otherwise directed in writing by a Holder as to its Registrable
Securities, the Registrable Securities to be registered on such Registration
Statement will first be reduced by the Warrant Shares (applied, in the case that
some Warrant Shares may be registered, to the Holders on a pro rata basis based
on the total number of unregistered Warrant Shares held by such Holders) and
second by the Shares (applied, in the case that some Shares may be registered,
to the Holders on a pro rata basis based on the total number of unregistered
Shares held by such Holders), subject to a determination by the Commission that
certain Holders must be reduced first based on the number of Registrable
Securities held by such Holders. In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (x) or (y) above, the Company will use its commercially
reasonable efforts to file with the Commission, as promptly as allowed by
Commission or SEC Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-1 or such
other form available to register for resale those Registrable Securities that
were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement (the “Remainder Registration
Statements”). No Holder shall be named as an “underwriter” in any Registration
Statement without such Holder’s prior written consent. (b) The Company shall use
its commercially reasonable efforts to cause each Registration Statement to be
declared effective by the Commission as soon as practicable and, with respect to
the Initial Registration Statement or the New Registration Statement, as
applicable, no later than the Effectiveness Deadline (including, with respect to
the Initial Registration Statement or the New Registration Statement, as
applicable, filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act
within five (5) Business Days after the date that the Company is notified
(orally or in writing, whichever is earlier) by the Commission that such
Registration Statement will not be “reviewed,” or not be subject to further
review and the effectiveness of such Registration Statement may be accelerated),
and, subject to Sections 2(e) and (f), shall use its commercially reasonable
efforts to keep each Registration Statement continuously effective under the
Securities Act for so long as the securities registered for resale thereunder
retain their character as “Registrable Securities” (the “Effectiveness Period”).
The Company shall promptly notify the Holders via facsimile or electronic mail
of the effectiveness of a Registration Statement or any post- effective
amendment thereto on or before the 1st Trading Day after the date that the
Company telephonically confirms effectiveness with the Commission. The Company
shall, by 9:30 a.m. New York City time on the first Trading Day after the
Effective Date, file a final Prospectus with the Commission, as required by Rule
424(b). (c) If: (i) the Initial Registration Statement is not filed with the
Commission on or prior to the Filing Deadline, (ii) the Initial Registration
Statement or the New Registration Statement, as applicable, is not declared
effective by the Commission (or otherwise does not become effective) for any
reason on or prior to the Effectiveness Deadline, or (iii) after its Effective
Date and except for the reasons as set forth in Section 3(h), (A) such
Registration Statement ceases for any reason (including, without limitation, by
reason of a stop order or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
included in such Registration Statement or (B) the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities for any
reason (other than due to a change in the “Plan of Distribution” or the
inaccuracy of any information regarding the Holders), in each case, for more
than an aggregate of 30 consecutive calendar days or 45 calendar days (which
need not be consecutive days) during any 12-month period (other than as a result
of a breach of this Agreement by a Holder or a Holder’s failure to return a
Selling Stockholder Questionnaire within the time period provided by Section
2(d) hereof) (any such failure or breach in clauses (i) through (iii) above
being referred to as an “Event,” and, for purposes of clauses (i) or (ii), the 5



--------------------------------------------------------------------------------



 
[pierisregistrationrights006.jpg]
date on which such Event occurs, or for purposes of clause (iii), the date on
which such 30 or 45 calendar day period is exceeded, being referred to as an
“Event Date”), then in addition to any other rights the Holders may have
hereunder or under applicable law: (x) within five (5) Business Days after an
Event Date relating to a failure in clause (i) only, the Company shall pay to
each Holder an amount in cash, as liquidated damages and not as a penalty, equal
to 1.0% of the aggregate purchase price paid by such Holder pursuant to the
Purchase Agreement for any Registrable Securities held by such Holder on such
Event Date; and (y) on each 30-day anniversary (or pro rata portion thereof)
following any Event Date (including, for the avoidance of doubt, a failure in
clause (i), in which case each 30-day anniversary shall be measured commencing
on the 31st day following such Event Date) until the earlier of (1) the
applicable Event is cured or (2) the Registrable Securities are eligible for
resale pursuant to Rule 144 without manner of sale or volume restrictions, the
Company shall pay to each Holder an amount in cash, as liquidated damages and
not as a penalty, equal to 1.0% of the aggregate purchase price paid by such
Holder pursuant to the Purchase Agreement for any unregistered Registrable
Securities then held by such Holder. The amounts payable pursuant to the
foregoing clauses (x) and (y) are referred to collectively as “Liquidated
Damages.” The parties agree that (1) the Company will not be liable for
Liquidated Damages under this Agreement with respect to any Warrants or any
Warrant Shares (prior to their issuance), (2) notwithstanding anything to the
contrary herein or in the Purchase Agreement, no Liquidated Damages shall be
payable with respect to any period after the expiration of the Effectiveness
Period and in no event shall the aggregate amount of Liquidated Damages payable
to a Holder exceed, in the aggregate, 6% of the aggregate purchase price paid by
such Holder pursuant to the Purchase Agreement and (3) in no event shall the
Company be liable in any 30-day period for Liquidated Damages under this
Agreement in excess of 1.0% of the aggregate purchase price paid by the Holders
pursuant to the Purchase Agreement. If the Company fails to pay any Liquidated
Damages pursuant to this Section 2(c) in full within 10 Business Days after the
date payable, the Company will pay interest thereon at a rate of 1.0% per month
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Holder, accruing daily from the date such Liquidated Damages are due
until such amounts, plus all such interest thereon, are paid in full. Unless
otherwise specified in Section 2(c), the Liquidated Damages pursuant to the
terms hereof shall apply on a daily pro-rata basis for any portion of a month
prior to the cure of an Event, except in the case of the first Event Date.
Notwithstanding the foregoing, nothing shall preclude any Holder from pursuing
or obtaining any available remedies at law, specific performance or other
equitable relief with respect to this Section 2(c) in accordance with applicable
law. The Company shall not be liable for Liquidated Damages under this Agreement
as to any Registrable Securities which are not permitted by the Commission to be
included in a Registration Statement due solely to SEC Guidance from the time
that it is determined that such Registrable Securities are not permitted to be
registered until such time as the provisions of this Agreement as to the
Remainder Registration Statements required to be filed hereunder are triggered,
in which case the provisions of this Section 2(c) shall once again apply, if
applicable. In such case, the Liquidated Damages shall be calculated to only
apply to the percentage of Registrable Securities which are permitted in
accordance with SEC Guidance to be included in such Registration Statement. The
Effectiveness Deadline for a Registration Statement shall be extended without
default or Liquidated Damages hereunder in the event that the Company’s failure
to obtain the effectiveness of the Registration Statement on a timely basis
results from the failure of a Holder to timely provide the Company with
information requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the Securities Act (in which
the Effectiveness Deadline would be extended with respect to Registrable
Securities held by such Holder). (d) Each Holder agrees to furnish to the
Company a completed Selling Stockholder Questionnaire not more than ten Trading
Days following the date of this Agreement. At least five (5) Trading Days prior
to the first anticipated filing date of a Registration Statement for any
registration under this Agreement, the Company will notify each Holder of the
information the Company requires from that Holder other than the information
contained in the Selling Stockholder Questionnaire, if any, 6



--------------------------------------------------------------------------------



 
[pierisregistrationrights007.jpg]
which shall be completed and delivered to the Company promptly upon request and,
in any event, within two Trading Days prior to the applicable anticipated filing
date. Each Holder further agrees that it shall not be entitled to be named as a
selling security holder in the Registration Statement or use the Prospectus for
offers and resales of Registrable Securities at any time, unless such Holder has
returned to the Company a completed and signed Selling Stockholder Questionnaire
and a response to any requests for further information as described in the
previous sentence. If a Holder of Registrable Securities returns a Selling
Stockholder Questionnaire or a request for further information, in either case,
after its respective deadline, the Company shall use its commercially reasonable
efforts to take such actions as are required to name such Holder as a selling
security holder in the Registration Statement or any pre-effective or
post-effective amendment thereto and to include (to the extent not theretofore
included) in the Registration Statement the Registrable Securities identified in
such late Selling Stockholder Questionnaire or request for further information.
Each Holder acknowledges and agrees that the information in the Selling
Stockholder Questionnaire or request for further information as described in
this Section 2(d) will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement. (e) In the event that Form S-3 is not available
for the registration of the resale of Registrable Securities hereunder, the
Company shall (i) register the resale of the Registrable Securities on Form S-1
and (ii) undertake to register the Registrable Securities on Form S-3 promptly
after such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the Commission. 3. Registration Procedures. In connection
with the Company’s registration obligations hereunder, the Company shall: (a)
Not less than five (5) Trading Days prior to the filing of each Registration
Statement and not less than one (1) Trading Day prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K, and Quarterly Reports on Form 10-Q and Current Reports on
Form 8-K and any similar or successor reports), (i) furnish to the Holder copies
of such Registration Statement, Prospectus or amendment or supplement thereto,
as proposed to be filed, which documents will be subject to the review of such
Holder (it being acknowledged and agreed that if a Holder does not object to or
comment on the aforementioned documents within such five (5) Trading Day or one
(1) Trading Day period, as the case may be, then the Holder shall be deemed to
have consented to and approved the use of such documents) and (ii) use
commercially reasonable efforts to cause its officers and directors, counsel and
independent registered public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct such review. The Company shall not file any Registration Statement or
Prospectus or any amendment or supplement thereto in a form to which a Holder
reasonably objects in good faith, provided that, the Company is notified of such
objection in writing within the five (5) Trading Day or one (1) Trading Day
period described above, as applicable. (b) (i) Subject to Section 3(h), prepare
and file with the Commission such amendments (including post-effective
amendments) and supplements to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement (subject to the terms of this
Agreement), and, as so supplemented or amended, to be filed pursuant to Rule
424; (iii) respond as promptly as reasonably practicable to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably possible, 7



--------------------------------------------------------------------------------



 
[pierisregistrationrights008.jpg]
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to the
Holders as “Selling Stockholders” but not any comments that would result in the
disclosure to the Holders of material and non-public information concerning the
Company; and (iv) comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement until such time as all of such Registrable
Securities cease to be Registrable Securities or shall have been disposed of
(subject to the terms of this Agreement) in accordance with the intended methods
of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided,
however, that in the event the Company informs the Holders in writing that it
does not satisfy the conditions specified in Rule 172 and, as a result thereof,
the Holders are required to deliver a Prospectus in connection with any
disposition of Registrable Securities, the Company shall deliver to the Holders
a copy of the Prospectus in electronic format and each such Holder shall be
responsible for the delivery of the Prospectus to the Persons to whom such
Holder sells any of the Registrable Securities, and each Holder agrees to
dispose of Registrable Securities in compliance with the “Plan of Distribution”
described in the Registration Statement and otherwise in compliance with
applicable federal and state securities laws. In the case of amendments and
supplements to a Registration Statement which are required to be filed pursuant
to this Agreement (including pursuant to this Section 3(b)) by reason of the
Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous
report under the Exchange Act, the Company shall have incorporated such report
by reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission on the same day on which the
Exchange Act report which created the requirement for the Company to amend or
supplement such Registration Statement was filed. (c) Notify the Holders (which
notice shall, pursuant to clauses (iii) through (vi) hereof, be accompanied by
an instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably practicable via facsimile or
electronic mail (and, in the case of (i)(A) below, not less than one (1) Trading
Day prior to such filing) and no later than one (1) Trading Day following the
day: (i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on any
Registration Statement (in which case the Company shall provide to each of the
Holders true and complete copies of all comments that pertain to the Holders as
a “Selling Stockholder” or to the “Plan of Distribution” and all written
responses thereto, but not information that the Company believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post-effective amendment thereto, when the same
has become effective; (ii) of any request by the Commission or any other Federal
or state governmental authority for amendments or supplements to a Registration
Statement or Prospectus or for additional information that pertains to the
Holders as “Selling Stockholders” or the “Plan of Distribution”; (iii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose and (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading and (vi)
of 8



--------------------------------------------------------------------------------



 
[pierisregistrationrights009.jpg]
the occurrence or existence of any pending corporate development with respect to
the Company that the Company believes may be material and that, in the
determination of the Company, makes it not in the best interest of the Company
to allow continued availability of a Registration Statement or Prospectus,
provided that, any and all such information shall remain confidential to each
Holder until such information otherwise becomes public, unless disclosure by a
Holder is required by law; and provided, further, that notwithstanding each
Holder’s agreement to keep such information confidential, each such Holder makes
no acknowledgement that any such information is material, non-public
information. (d) Use commercially reasonable efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable. (e) If
requested by a Holder, furnish to such Holder, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto and all
exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system. (f) Prior to any resale of Registrable Securities
by a Holder, use its commercially reasonable efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from the registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or Blue
Sky laws of such jurisdictions within the United States as any Holder reasonably
requests in writing, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, would
subject the Company to any material tax in any such jurisdiction where it is not
then so subject or file a general consent to service of process in any such
jurisdiction. (g) If requested by a Holder, cooperate with such Holder to
facilitate the timely preparation and delivery of certificates or book-entry
statements representing Registrable Securities to be delivered to a transferee
pursuant to the Registration Statement, which certificates or book entry
statements shall be free, to the extent permitted by the Purchase Agreement, and
under law, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holders may
reasonably request. (h) Following the occurrence of any event contemplated by
Section 3(c), as promptly as reasonably practicable (taking into account the
Company’s good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event), prepare a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, form of
prospectus or supplement thereto, in light of the circumstances under which they
were made), not misleading. If the Company notifies the Holders in accordance
with clauses (iii) through (vi) of Section 3(c) above to suspend the use of any
Prospectus until the requisite changes to such Prospectus have been made, then
the Holders shall suspend use of such Prospectus. The Company will 9



--------------------------------------------------------------------------------



 
[pierisregistrationrights010.jpg]
use its commercially reasonable efforts to ensure that the use of the Prospectus
may be resumed as promptly as is practicable. The Company shall be entitled to
exercise its right under this Section 3(h) to suspend the availability of a
Registration Statement and Prospectus for a period not to exceed 60 calendar
days (which need not be consecutive days) in any 12-month period without
incurring liability for Liquidated Damages otherwise required pursuant to
Section 2(c). (i) The Company may require each selling Holder to furnish to the
Company a certified statement as to (i) the number of shares of Common Stock
beneficially owned by such Holder and any Affiliate thereof, (ii) any Financial
Industry Regulatory Authority, Inc. (“FINRA”) affiliations, (iii) any natural
persons who have the power to vote or dispose of the common stock and (iv) any
other information as may be requested by the Commission, FINRA or any state
securities commission. During any periods that the Company is unable to meet its
obligations hereunder with respect to the registration of Registrable Securities
because any Holder fails to furnish such information within three (3) Trading
Days of the Company’s request, any Liquidated Damages that are accruing at such
time as to such Holder only shall be tolled and any Event that may otherwise
occur solely because of such delay shall be suspended as to such Holder only,
until such information is delivered to the Company; provided, however, if the
failure of the Holder to furnish the required information results the occurrence
of an Event under 2(c), any Liquidated Damages that are accruing at such time
shall be tolled and any such Event that occurs as a result thereof shall be
suspended until such time as the Holder furnishes such information. (j) The
Company shall cooperate with any registered broker through which a Holder
proposes to resell its Registrable Securities in effecting a filing with FINRA
pursuant to FINRA Rule 5110 as reasonably requested by any such Holder, and the
Company shall pay the filing fee required for the first such filing within five
(5) Business Days of the request therefor. 4. Registration Expenses. All fees
and expenses incident to the Company’s performance of or compliance with its
obligations under this Agreement (excluding any underwriting discounts and
selling commissions and all legal fees and expenses of legal counsel for any
Holder) shall be borne by the Company whether or not any Registrable Securities
are sold pursuant to a Registration Statement. The fees and expenses referred to
in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(A) with respect to filings required to be made with any Trading Market on which
the Common Stock is then listed for trading, (B) with respect to compliance with
applicable state securities or Blue Sky laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company pursuant to Section 3(j) hereof, with respect to any filing that
may be required to be made by any broker through which a Holder intends to make
sales of Registrable Securities with FINRA pursuant to FINRA Rule 5110, so long
as the broker is receiving no more than a customary brokerage commission in
connection with such sale), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the Holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities 10



--------------------------------------------------------------------------------



 
[pierisregistrationrights011.jpg]
exchange as required hereunder. In no event shall the Company be responsible for
any underwriting, broker or similar fees or commissions of any Holder or any
legal fees or other costs of the Holders. 5. Indemnification. (a)
Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon (i) any untrue or alleged untrue statement of a material fact contained in
any Registration Statement, any Prospectus or in any amendment or supplement
thereto (it being understood that the Holder has approved Annex A hereto for
this purpose), or arising out of or relating to any omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading or (ii)
any violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to the
Registration Statement, except to the extent, but only to the extent that (A)
such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or in any
amendment or supplement thereto (it being understood that each Holder has
approved Annex A hereto for this purpose) or (B) in the case of an occurrence of
an event of the type specified in Section 3(c)(iii)-(vi), related to the use by
a Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of the Advice contemplated and defined in Section
6(d) below, following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected, or (C) any such Losses arise
out of the Purchaser’s (or any other indemnified Person’s) failure to send or
give a copy of the Prospectus or supplement (as then amended or supplemented),
if required pursuant to Rule 172 under the Securities Act (or any successor
rule), to the Persons asserting an untrue statement or alleged untrue statement
or alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of the sale of Registrable Securities to such Person if
such statement or omission was corrected in such Prospectus or supplement. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 5(c)) and shall survive
the transfer of the Registrable Securities by the Holders. (b) Indemnification
by Holders. Each Holder shall, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents, stockholders, Affiliates
and employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based solely upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated 11



--------------------------------------------------------------------------------



 
[pierisregistrationrights012.jpg]
therein or necessary to make the statements therein (in the case of any
Prospectus, or supplement thereto, in light of the circumstances under which
they were made) not misleading (i) to the extent, but only to the extent, that
such untrue statements or omissions are based upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein or (ii) to the extent that such information relates to such Holder or
such Holder’s proposed method of distribution of Registrable Securities and was
reviewed and approved in writing by such Holder expressly for use in a
Registration Statement (it being understood that the Holder has approved Annex A
hereto for this purpose), such Prospectus or in any amendment or supplement
thereto or (iii) in the case of an occurrence of an event of the type specified
in Section 3(c)(iii)-(vi), to the extent, but only to the extent, related to the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 6(d).
In no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation. (c) Conduct of Indemnification Proceedings. If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof, provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party. An
Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding and such settlement does not include any non- monetary
limitation on the actions of any Indemnified Party or any of its affiliates or
any admission of fault or liability on behalf of any such Indemnified Party.
Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the 12



--------------------------------------------------------------------------------



 
[pierisregistrationrights013.jpg]
Indemnified Party, as incurred, within 20 Trading Days of written notice thereof
to the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder. The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 5, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action. (d) Contribution. If a claim for
indemnification under Section 5(a) or 5(b) is unavailable to an Indemnified
Party or insufficient to hold an Indemnified Party harmless for any Losses, then
each Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 5 was available to such party in
accordance with its terms. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 5(d) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 5(d), (A) no Holder
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds actually received by such Holder from the sale
of the Registrable Securities subject to the Proceeding exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission and (B)
no contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The indemnity and contribution
agreements contained in this Section 5 are in addition to any liability that the
Indemnifying Parties may have to the Indemnified Parties and are not in
diminution or limitation of the indemnification provisions under the Purchase
Agreement. 6. Miscellaneous. (a) Remedies. Subject to the limitations set forth
elsewhere in this Agreement, in the event of a breach by the Company or by a
Holder of any of their obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. The
Company and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
13



--------------------------------------------------------------------------------



 
[pierisregistrationrights014.jpg]
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate. (b) No Piggyback on
Registrations. Neither the Company nor any of its security holders (other than
the Holders in such capacity pursuant hereto) may include securities of the
Company in a Registration Statement other than the Registrable Securities. (c)
Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement, and shall sell
the Registrable Securities only in accordance with a method of distribution
described in the Registration Statement (d) Discontinued Disposition. By its
acquisition of Registrable Securities, the Holder agrees that, upon receipt of a
notice from the Company of the occurrence of any event of the kind described in
Section 3(c)(iii)-(vi), such Holder will forthwith discontinue disposition of
such Registrable Securities under a Registration Statement until it is advised
in writing (the “Advice”) by the Company that the use of the applicable
Prospectus (as it may have been supplemented or amended) may be resumed. The
Company will use its commercially reasonable efforts to ensure that the use of
the Prospectus may be resumed as promptly as is practicable. The Company may
provide appropriate stop orders to enforce the provisions of this paragraph. (e)
No Inconsistent Agreements. The Company has not entered, as of the date hereof,
nor shall the Company, on or after the date hereof, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. (f) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, or waived unless the same shall be in writing and signed by the
Company and Holders holding no less that a majority of the then outstanding
Registrable Securities, provided that any party may give a waiver as to itself.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders and that does not directly or indirectly affect the rights of other
Holders may be given by Holders of all of the Registrable Securities to which
such waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence. (g) Notices. Any and all
notices or other communications or deliveries required or permitted to be
provided hereunder shall be delivered as set forth in the Purchase Agreement.
(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights (except by merger or in
connection with another entity acquiring all or substantially all of the
Company’s assets) or obligations hereunder without the prior written consent of
all the Holders of the then outstanding Registrable Securities. Each Holder may
assign its respective rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement provided in each case that (i) the Holder
agrees in writing with the transferee or assignee to assign such rights and
related obligations under this Agreement, and for the transferee or assignee to
assume such obligations, and a 14



--------------------------------------------------------------------------------



 
[pierisregistrationrights015.jpg]
copy of such agreement is furnished to the Company within a reasonable time
after such assignment, (ii) the Company is, within a reasonable time after such
transfer or assignment, furnished with written notice of the name and address of
such transferee or assignee and the securities with respect to which such
registration rights are being transferred or assigned, (iii) at or before the
time the Company received the written notice contemplated by clause (ii) of this
sentence, the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein and (iv) the transferee is an
“accredited investor,” as that term is defined in Rule 501 of Regulation D. (i)
Execution and Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e- mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof. (j) Governing Law.
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be determined in accordance with the
provisions of the Purchase Agreement. (k) Cumulative Remedies. Except as
provided herein, the remedies provided herein are cumulative and not exclusive
of any other remedies provided by law. (l) Severability. If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their good faith reasonable efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term, provision, covenant or restriction. It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable. (m) Headings. The headings in this Agreement are for
convenience only and shall not limit or otherwise affect the meaning hereof.
[Signature pages follow] 15



--------------------------------------------------------------------------------



 
[pierisregistrationrights016.jpg]
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above. PIERIS PHARMACEUTICALS, INC. By: /s/ Stephen
S. Yoder Name: Stephen S. Yoder Title: President and Chief Executive Officer



--------------------------------------------------------------------------------



 
[pierisregistrationrights017.jpg]
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above. HOLDER: Aquilo Capital LP
____________________________________ AUTHORIZED SIGNATORY By: /s/ Marc
Schneidman Name: Marc Schneidman Title: Managing Member, Aquilo Capital
Management, LLC, General Partner ADDRESS FOR NOTICE c/o: Street: City/State/Zip:
Attention: Tel: Fax: Email:



--------------------------------------------------------------------------------



 
[pierisregistrationrights018.jpg]
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above. HOLDER: Biotechnology Value Fund, L.P.
____________________________________ AUTHORIZED SIGNATORY By: /s/ Mark Lampert
Name: Mark Lampert Title: President BVF Inc., GP BVF Partners LP ADDRESS FOR
NOTICE c/o: Street: City/State/Zip: Attention: Tel: Fax: Email:



--------------------------------------------------------------------------------



 
[pierisregistrationrights019.jpg]
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above. HOLDER: Biotechnology Value Fund II, L.P.
____________________________________ AUTHORIZED SIGNATORY By: /s/ Mark Lampert
Name: Mark Lampert Title: President BVF Inc., GP BVF Partners LP ADDRESS FOR
NOTICE c/o: Street: City/State/Zip: Attention: Tel: Fax: Email:



--------------------------------------------------------------------------------



 
[pierisregistrationrights020.jpg]
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above. HOLDER: Biotechnology Value Trading Fund OS,
L.P. ____________________________________ AUTHORIZED SIGNATORY By: /s/ Mark
Lampert Name: Mark Lampert Title: President BVF Inc., GP BVF Partners LP, Sole
Member for BVF Partnesr OS, Ltd. ADDRESS FOR NOTICE c/o: Street: City/State/Zip:
Attention: Tel: Fax: Email:



--------------------------------------------------------------------------------



 
[pierisregistrationrights021.jpg]
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above. HOLDER: MSI BVF SPV, L.L.C.
____________________________________ AUTHORIZED SIGNATORY By: /s/ Mark Lampert
Name: Mark Lampert Title: President BVF Inc., GP BVF Partners LP,
Attorney-in-Fact ADDRESS FOR NOTICE c/o: Street: City/State/Zip: Attention: Tel:
Fax: Email:



--------------------------------------------------------------------------------



 
[pierisregistrationrights022.jpg]
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above. HOLDER: EcoR1 Capital Fund, LP
____________________________________ AUTHORIZED SIGNATORY By: /s/ Oleg Nodelman
Name: Oleg Nodelman Title: Manager, EcoR1 Capital LLC, as GP ADDRESS FOR NOTICE
c/o: Street: City/State/Zip: Attention: Tel: Fax: Email:



--------------------------------------------------------------------------------



 
[pierisregistrationrights023.jpg]
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above. HOLDER: EcoR1 Capital Fund Qualified, LP
____________________________________ AUTHORIZED SIGNATORY By: /s/ Oleg Nodelman
Name: Oleg Nodelman Title: Manager, EcoR1 Capital LLC, as GP ADDRESS FOR NOTICE
c/o: Street: City/State/Zip: Attention: Tel: Fax: Email:



--------------------------------------------------------------------------------



 
[pierisregistrationrights024.jpg]
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above. HOLDER: Samsara BioCapital, L.P.
____________________________________ AUTHORIZED SIGNATORY By: Samsara BioCapital
GP, LLC By: /s/ Srinivas Akkaraju, MD, PhD Name: Srinivas Akkaraju, MD, PhD
Title: Managing Member ADDRESS FOR NOTICE c/o: Street: City/State/Zip:
Attention: Tel: Fax: Email: 9



--------------------------------------------------------------------------------



 
[pierisregistrationrights025.jpg]
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above. HOLDER: CITADEL MULTI-STRATEGY EQUITIES
MASTER FUND LTD. AUTHORIZED SIGNATORY By: Citadel Advisors LLC, its portfolio
manager By: /s/ Shellane Mulcahy Name: Shellane Mulcahy Title: Authorized
Signatory ADDRESS FOR NOTICE c/o: Street: City/State/Zip: Attention: Tel: Fax:
Email:



--------------------------------------------------------------------------------



 
[pierisregistrationrights026.jpg]
Annex A PLAN OF DISTRIBUTION We are registering the shares of Common Stock
issued to the selling stockholders and issuable upon exercise of the warrants
issued to the selling stockholders to permit the resale of these shares of
Common Stock by the holders of the shares of Common Stock and warrants from time
to time after the date of this prospectus. We will not receive any of the
proceeds from the sale by the selling stockholders of the shares of Common
Stock. We will bear all fees and expenses incident to our obligation to register
the shares of Common Stock. The selling stockholders may sell all or a portion
of the shares of Common Stock beneficially owned by them and offered hereby from
time to time directly or through one or more underwriters, broker-dealers or
agents. If the shares of Common Stock are sold through underwriters or
broker-dealers, the selling stockholders will be responsible for underwriting
discounts or commissions or agent’s commissions. The shares of Common Stock may
be sold on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale, in the over-the-counter
market or in transactions otherwise than on these exchanges or systems or in the
over-the-counter market and in one or more transactions at fixed prices, at
prevailing market prices at the time of the sale, at varying prices determined
at the time of sale, or at negotiated prices. These sales may be effected in
transactions, which may involve crosses or block transactions. The selling
stockholders may use any one or more of the following methods when selling
shares: • ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers; • block trades in which the broker-dealer
will attempt to sell the shares as agent but may position and resell a portion
of the block as principal to facilitate the transaction; • purchases by a
broker-dealer as principal and resale by the broker-dealer for its account; • an
exchange distribution in accordance with the rules of the applicable exchange; •
privately negotiated transactions; • settlement of short sales entered into
after the effective date of the registration statement of which this prospectus
is a part; • broker-dealers may agree with the selling stockholders to sell a
specified number of such shares at a stipulated price per share; • through the
writing or settlement of options or other hedging transactions, whether such
options are listed on an options exchange or otherwise; • a combination of any
such methods of sale; and • any other method permitted pursuant to applicable
law. The selling stockholders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(a)(1) under the Securities Act, if
available, rather than under this prospectus, provided that they meet the
criteria and conform to the requirements of those provisions.



--------------------------------------------------------------------------------



 
[pierisregistrationrights027.jpg]
Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. If the selling stockholders effect such
transactions by selling shares of Common Stock to or through underwriters,
broker-dealers or agents, such underwriters, broker-dealers or agents may
receive commissions in the form of discounts, concessions or commissions from
the selling stockholders or commissions from purchasers of the shares of Common
Stock for whom they may act as agent or to whom they may sell as principal. Such
commissions will be in amounts to be negotiated, but, except as set forth in a
supplement to this Prospectus, in the case of an agency transaction will not be
in excess of a customary brokerage commission in compliance with FINRA Rule
2121; and in the case of a principal transaction a markup or markdown in
compliance with FINRA Rule 2121.01. In connection with sales of the shares of
Common Stock or otherwise, the selling stockholders may enter into hedging
transactions with broker-dealers or other financial institutions, which may in
turn engage in short sales of the shares of Common Stock in the course of
hedging in positions they assume. The selling stockholders may also sell shares
of Common Stock short and if such short sale shall take place after the date
that this Registration Statement is declared effective by the Commission, the
selling stockholders may deliver shares of Common Stock covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling stockholders may also loan or
pledge shares of Common Stock to broker-dealers that in turn may sell such
shares, to the extent permitted by applicable law. The selling stockholders may
also enter into option or other transactions with broker-dealers or other
financial institutions or the creation of one or more derivative securities
which require the delivery to such broker-dealer or other financial institution
of shares offered by this prospectus, which shares such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction). Notwithstanding the foregoing, the selling
stockholders have been advised that they may not use shares registered on this
registration statement to cover short sales of our common stock made prior to
the date the registration statement, of which this prospectus forms a part, has
been declared effective by the SEC. The selling stockholders may, from time to
time, pledge or grant a security interest in some or all of the warrants or
shares of Common Stock owned by them and, if they default in the performance of
their secured obligations, the pledgees or secured parties may offer and sell
the shares of Common Stock from time to time pursuant to this prospectus or any
amendment to this prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act of 1933, as amended, amending, if necessary, the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus. The selling stockholders
also may transfer and donate the shares of Common Stock in other circumstances
in which case the transferees, donees, pledgees or other successors in interest
will be the selling beneficial owners for purposes of this prospectus. The
selling stockholders and any broker-dealer or agents participating in the
distribution of the shares of Common Stock may be deemed to be “underwriters”
within the meaning of Section 2(11) of the Securities Act in connection with
such sales. In such event, any commissions paid, or any discounts or concessions
allowed to, any such broker-dealer or agent and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Selling Stockholders who are “underwriters”
within the meaning of Section 2(11) of the Securities Act will be subject to the
applicable prospectus delivery requirements of the Securities Act including Rule
172 thereunder and may be subject to certain statutory liabilities of, including
but not limited to, Sections 11, 12 and 17 of the Securities Act and Rule 10b-5
under the Securities Exchange Act of 1934, as amended, or the Exchange Act. Each
selling stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. Upon the
Company being notified in writing by a selling stockholder that



--------------------------------------------------------------------------------



 
[pierisregistrationrights028.jpg]
any material arrangement has been entered into with a broker-dealer for the sale
of common stock through a block trade, special offering, exchange distribution
or secondary distribution or a purchase by a broker or dealer, a supplement to
this prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker- dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv) the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. Under the
securities laws of some states, the shares of Common Stock may be sold in such
states only through registered or licensed brokers or dealers. In addition, in
some states the shares of Common Stock may not be sold unless such shares have
been registered or qualified for sale in such state or an exemption from
registration or qualification is available and is complied with. There can be no
assurance that any selling stockholder will sell any or all of the shares of
Common Stock registered pursuant to the shelf registration statement, of which
this prospectus forms a part. Each selling stockholder and any other person
participating in such distribution will be subject to applicable provisions of
the Exchange Act and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the shares of Common Stock
by the selling stockholder and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of Common Stock to engage in market-making
activities with respect to the shares of Common Stock. All of the foregoing may
affect the marketability of the shares of Common Stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of Common Stock. We will pay all expenses of the registration of the
shares of Common Stock pursuant to the registration rights agreement, including,
without limitation, Securities and Exchange Commission filing fees and expenses
of compliance with state securities or “blue sky” laws; provided, however, that
each selling stockholder will pay all underwriting discounts and selling
commissions, if any and any related legal expenses incurred by it. We will
indemnify the selling stockholders against certain liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreement, or the selling stockholders will be entitled to contribution. We may
be indemnified by the selling stockholders against civil liabilities, including
liabilities under the Securities Act, that may arise from any written
information furnished to us by the selling stockholders specifically for use in
this prospectus, in accordance with the related registration rights agreements,
or we may be entitled to contribution.



--------------------------------------------------------------------------------



 
[pierisregistrationrights029.jpg]
Annex B PIERIS PHARMACEUTICALS, INC. SELLING STOCKHOLDER NOTICE AND
QUESTIONNAIRE



--------------------------------------------------------------------------------



 